DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-15 are pending.
Priority
4.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 1/5/2018 and 12/14/2018. It is noted, however, that applicant has not filed certified copies of the JP2018-000751 and JP2018234484 applications as required by 37 CFR 1.55.
Claim Objections
5.	Claims 1 and 15 are objected to because of the following informalities: On line 7 of claim 1 and line 5 of claim 15, each occurrence of “on other” should be changed to --on another-- to improve claim language clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-5, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomonari et al. US 2014/0167903.
As per claims 1-5, 12, and 15, Tomonari et al. discloses in Fig. 18 a common mode filter (e.g. common mode filter 9) comprising:
as per claim 1, a winding core part (e.g. horizontal winding core portion disposed between flanges 11b and 11c); and first and second wires (e.g. wires W1 and W2) wound in a same direction around the winding core part (The wires W1 and W2 are wired around the horizontal winding core portion in a same direction as indicated by the arrows in Fig. 18.), wherein the first and second wires constitute a first winding block (e.g. winding area AR1 within winding structure U1) wound a plurality of turns on one endmost side in an axial direction of the winding core part (The wires W1 and W2 are wound a plurality of times on a left end in a horizontal axial direction of the core portion.), a second winding block (e.g. winding area AR2 within winding structure U2) wound a plurality of turns on another endmost side in the axial direction of the winding core part (The wires W1 and W2 are wound a plurality of times on a right end in the horizontal axial direction of the core portion.), and a third winding block (e.g. winding area AR2 within winding structure U1) positioned between the first and second winding blocks, the third winding block including an odd number of blocks each wound a plurality of turns (The winding area AR2 within winding structure U1 includes one area or “block” where the two wires W1 and W2 are wound a plurality of turns.), wherein the second winding block is a winding block at an odd-numbered position counted from the first winding block (The winding AR2 within the winding structure U2 is a winding block that is disposed at a 7th (i.e. “odd-number”) position counted from the winding area AR1 within the winding structure U1 in a left to right direction. The following is a list in order of position from 1st to 7th within the common mode filter: (1) area AR1 in U1, (2) area S1 in U1, (3) area AR2 in U1, (4) area between structures U1 and U2, (5) area AR1 in U2, (6) area S1 in U2, and (7) area AR2 in U2.), and wherein the first and second wires cross each other in an area between the first and third winding blocks (e.g. area S1 within structure U1) and in an area between the second and third winding blocks (e.g. area S1 within structure U2) (Paragraph 131; As stated and shown in Fig. 18, wires W1 and W2 cross one another within the areas S1.);
as per claims 2-3, wherein a number of turns in the first winding block and that in the second winding block and a number of turns in the third winding block are equal to each other (As shown in Fig. 18, a number of turns in the winding areas AR1 and AR2 in structure U1 and a number of turns in the winding area AR2 in structure U2 are equal to one another.);
as per claims 4-5, wherein each of the first, second, and third winding blocks has a first winding layer positioned in a lower layer and a second winding layer positioned on an upper layer of the first winding layer (In each of the winding areas AR1 and AR2 of structure U1 and AR2 of structure U2, there exists an upper winding layer (i.e. “second winding layer”) and lower winding layer (i.e. “first winding layer”).), wherein the first and second wires are positioned in the first and second winding layers respectively, in any of the first, second, and third winding blocks (The wires W1 and W2 are both positioned in the upper and lower layers in each of the “first to third winding blocks”.);
as per claim 12, a winding core part (e.g. horizontal winding core portion disposed between flanges 11b and 11c) including first-fifth sections (e.g. in order, areas AR1 of U1, S1 of U1, AR2 of U1, S1 of U2, and AR2 of U2) arranged in an axial direction in this order; and first and second wires wound around the winding core part, wherein the first and second wires and wound a plurality of turns in each of the first, third, and fifth sections (The wires W1 and W2 are wound a plurality of turns within the winding areas AR1 of U1, AR2 of U1, and AR2 of U2.), and wherein the first and second wires cross each other in each of the second and fourth sections (The wires W1 and W2 cross one another in the areas S1 of U1 and S1 of U2.); and
as per claim 15, a first flange part (e.g. flange 11b) provided at one end (e.g. left end) of the winding core part in the axial direction; and a second flange part (e.g. flange 11c) provided at another end (e.g. right end) of the winding core part in the axial direction, wherein the first and second wires do not cross each other between the first flange part and the first section of the winding core part (Wires W1 and W2 do not cross one another between the flange 11b and the area AR1 of U1.), and wherein the first and second wires do not cross each other between the second flange part and the fifth section of the winding core part (Wires W1 and W2 do not cross one another between the flange 11c and the area AR2 of U2.).
Allowable Subject Matter
8.	Claims 6-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843